Citation Nr: 0734742	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-09 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right 
ankle disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The veteran testified at a Board videoconference hearing 
before the undersigned Acting Veterans Law Judge in May 2006.  
Subsequently, in November 2006, the Board remanded the case 
for further development and adjudication.

In October 2007, the Board granted the appellant's motion to 
advance this case on the docket.  38 C.F.R. § 20.900(c).


FINDING OF FACT

Evidence received since the August 1998 rating decision which 
denied an application to reopen a claim for service 
connection for a right foot condition does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a right ankle 
disability.


CONCLUSION OF LAW

New and material evidence has not been received and the claim 
to establish service connection for a right ankle disability 
may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, it is noted that VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  By letter dated 
in February 2005 and provided to the appellant prior to the 
April 2005 rating decision on appeal, VA satisfied the duty 
to notify provisions as this letter discusses the criteria 
with respect to the appellant's claim to reopen.  Moreover, 
since the appellant's claim is being denied, no disability 
rating or effective date will be assigned.  Therefore, there 
can be no possibility of prejudice to the appellant.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board observes that the February 2005 letter as well as 
information provided in the January 2006 statement of the 
case (SOC) and May 2007 supplemental statement of the case 
(SSOC) informed the veteran of what constitutes new and 
material evidence.  Therefore, there is no prejudice to the 
veteran under Kent v. Nicholson, 20 Vet. App. 1 (2006).

In addition, the Federal Circuit recently held that an SOC or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 07-7130 (Fed. Cir. 
Sept. 17, 2007) [hereinafter Mayfield IV].  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  With respect to the present appeal, the 
Board finds that adequate VCAA notice was provided by the 
letters dated in February 2005 and April 2006.

With respect to the duty to assist, the RO has secured the 
veteran's service, VA, and private medical records, records 
from the Social Security Administration in connection with 
his claim for benefits, as well as his written communications 
and videoconference hearing testimony.  As there is no 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

As the evidence establishes that the appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, he was provided notice with 
respect to the requirements for new and material evidence, 
his claim was subsequently readjudicated in an SOC and SSOC, 
and there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless error.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) and Overton v. Nicholson, 20 Vet. App. 427 
(2006) (Reviewing the entire record and examining the various 
predecisional communications, the Court concluded that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, as the Board has done in this case.)

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
§ 5108 of this title."  38 U.S.C.A. § 5103A (f).

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of this claim.

The veteran's original claim for service connection for a 
right ankle disorder was denied by the RO in an October 1972 
rating decision on the basis that the veteran had post 
operative residuals of a congenital right club foot which 
existed prior to enlistment without superimposed aggravation 
of the basic chronic pathology.  Thereafter, by an August 
1998 Deferred Rating Decision, the RO denied reopening the 
veteran's claim on the basis that new and material evidence 
had not be submitted.  The veteran was notified of this 
rating decision, he filed a notice of disagreement, and he 
was provided an SOC; however, but he did submit a substantive 
appeal.  Thus, this decision is final and not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the August 1998 
deferred rating decision consisted of the veteran's service 
medical.  The RO determined that new and material evidence to 
reopen the claim for service connection for a right foot 
condition had not been presented because the evidence did not 
show that his right foot condition was incurred or aggravated 
by active service.  

Evidence received since the August 1998 rating decision 
includes VA and private treatment records, to include records 
from the Social Security Administration, which were not 
previously available for review.  However, the Board finds 
that none of this evidence is new and material within the 
meaning of 38 C.F.R. § 3.156(a) because the claim still lacks 
competent evidence that the veteran's post operative 
residuals of a congenital right club foot, which existed 
prior to enlistment, was aggravated by active duty service.  
Specifically, the private medical records reflect treatment 
for club foot and the records from the Social Security 
Administration reflect treatment for unrelated complaints.  
Significantly, the medical evidence obtained subsequent to 
the August 1998 determination by the RO suggests no opinion 
as to any superimposed aggravation of the veteran's pre-
enlistment right lower extremity disorder as a result of his 
period of active duty service.  

Upon consideration of the foregoing, the Board finds that, 
overall, both service and post-service records provide 
evidence against this claim as they indicate that the 
veteran's post operative residuals of a congenital right club 
foot, which existed prior to enlistment, did not undergo 
superimposed aggravation of the basic chronic pathology.  
Thus, as at the time of the August 1998 rating decision which 
denied the veteran's claim, the evidence continues to show 
that his pre-enlistment right lower extremity disorder did 
not undergo superimposed aggravation of the underlying 
pathology.

With respect to the veteran's own lay statements, consisting 
of his written communications and hearing testimony, the 
Board emphasizes that statements provided by the veteran are 
not material within the meaning of 38 C.F.R. § 3.156.  In 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim for service connection.

Despite the veteran's statements as well as the statement 
submitted on his behalf that he currently suffers from a 
right ankle disorder which was aggravated as a result of 
active duty service, as laypersons without medical expertise 
or training, the veteran and his supporters are not competent 
to provide evidence suggesting that the veteran's congenital 
right club foot was aggravated as a result of active duty 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Accordingly, the 
veteran's claim must be denied.

It is important for the veteran to understand that even if 
this claim was reopened, the medical evidence, as a whole, 
provides evidence against this claim, indicating that post 
operative residuals of a congenital right club foot which 
existed prior to enlistment did not undergo superimposed 
aggravation of the basic chronic pathology.  Thus, additional 
medical records indicating ongoing treatment for right club 
foot would not, and do not, provide a basis to grant this 
claim.  Simply stated, the post-service medical record 
provides negative evidence against this claim, failing to 
indicate that any current right foot disorder is related to 
the veteran's brief period of active duty service from April 
1972 to June 1972.

In conclusion, the Board finds that new and material evidence 
has not been received to reopen the claim for service 
connection for a right ankle disability.  38 C.F.R. 
§ 3.156(a).  The claim is not reopened and the appeal is 
denied.  38 U.S.C.A. § 5108.


ORDER

As no new and material evidence has been received, the claim 
for service connection for a right ankle disability is not 
reopened.  The appeal is denied.


_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


